Citation Nr: 1331800	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  06-26 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) for tinnitus in excess of 10 percent.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Friend




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1963 to November 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran expressed his desire to withdraw his appeal for an initial rating in excess of 10 percent for tinnitus in November 2012 before a decision by the Board was issued on the claim.

2.  The Veteran was exposed to acoustic trauma in service.

3.  The Veteran has provided credible lay evidence of continuity of bilateral hearing loss symptoms in service and since service.

4.  The Veteran's bilateral hearing loss had its onset in service.


CONCLUSIONS OF LAW

1.  The appeal with regard to an initial disability rating in excess of 10 percent for tinnitus has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).   

2.  The criteria for service connection for bilateral hearing loss are met.                  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the withdrawn claim for an initial rating in excess of 10 percent for tinnitus in this case is decided as a matter of law, no discussion of the duties to notify and assist with respect to this issue is necessary.  As to the sole remaining claim, service connection for bilateral hearing loss, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Withdrawal of Tinnitus Initial Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

During his November 2012 hearing, before a final decision was promulgated by the Board, the veteran notified the Board that he wished to withdraw his appeal as to the claim of entitlement to an initial evaluation in excess of 10 percent for the service-connected tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, given this action by the veteran the Board does not have jurisdiction to review the appeal further as to this issue.

Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).  

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Service connection may be established under           38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As part of his current VA disability compensation claim, the Veteran has asserted that his bilateral hearing loss is related to service.  He has submitted statements describing his in-service noise exposure and his belief that his in-service noise exposure caused his current bilateral hearing loss.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability.  In an October 2004 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations; therefore, a current disability of hearing loss for VA purposes is shown.

As the Veteran has a current bilateral hearing loss disability recognized by VA, the Board must next consider the etiology of this disorder.  On the question of in-service injury or disease, the Board finds that the Veteran experienced in-service acoustic trauma.  Specifically, the Veteran's DD Form 214 shows that he served on active duty from November 1963 to November 1965 as a field artilleryman.  Moreover, at the October 2004 VA examination and November 2012 Board hearing, he described being exposed to noise from howitzers and other weapons noise which was consistent with his service.  38 U.S.C.A. § 1154(a) (West 2002).  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  As such, his account is found to be sufficiently credible to support a finding of in-service noise exposure.  

The Board further finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disorder is related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  The evidence of record demonstrates acoustic trauma in service, and the Veteran has reported some loss of hearing acuity at the time of service separation.  He is both competent and credible to testify regarding such observable symptomatology.  

The Board notes that, on VA examination in October 2004, the VA examiner opined that the Veteran's current hearing loss was not likely related to his exposure to noise in service, reasoning that hearing loss had not been shown during service or at service separation and, as such, the Veteran's hearing loss was likely due to a combination of unknown causes, natural progression and aging.  

Of note, prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

At the enlistment physical in September 1963, the Veteran's ears were found to be clinically normal.  Audiometric testing was not conducted, but the Veteran's whisper voice test results were 15/15 in both ears.  In an associated report of medical history, he denied having any problems with his ears.

At the service separation physical in October 1965, the Veteran's ears were again found to be clinically normal.  In an associated report of medical history, he denied having any problems with his ears.  During the separation physical, audiometric testing was conducted.  The converted decibel thresholds are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
Not reported
25
LEFT
25
20
25
Not reported
15

Audiometric testing conducted at the November 1965 service separation physical, while not showing a hearing loss disability for purposes of 38 C.F.R. § 3.385, does reflect the Veteran experienced some degree of hearing loss at service separation with four audiometric test results above 20 dB.  The VA examiner made the factually inaccurate assumption that the Veteran's bilateral hearing loss was within normal limits during service and at service separation.  A medical opinion based on an inaccurate factual predicate is of no probative value.  See Reonal v. Brown,         5 Vet. App. 458, 461 (1993).  As such, the Board finds that the October 2004 VA opinion in regard to the etiology of the Veteran's hearing loss is of limited probative value.  

The Board finds the Veteran's assertions of the onset of hearing loss during service and his reports that he has had hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses, are sufficient to place in equipoise the question of whether the current bilateral hearing loss disorder was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that hearing loss was incurred in service and the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


